Hs ^ ^ Hi *
It would appear from the evidence in this case that Adolph Kay, the petitioner, met with an accident arising out of and in the course of his employment with the respondent on November 34th, 1935, at the Kearny bus station, in Kearny, New Jersey, when a trench in which he was digging caved in. He was incapacitated for some time and was paid $357.43 as temporary compensation at the rate of $17 per week. The whole contention in this case on the part of the petitioner is that he is suffering from a permanent disability. Two doctors, Tommasi and Devlin, testified for the petitioner, stating that he had a permanent disability. Dr. Tommasi said that he based his entire diagnosis of the condition of the petitioner on an X-ray made by Dr. Devlin, which Dr. Devlin testified showed a slipping of the sacrum. Drs. Lowrey, Pascal and Washington, testifying for the respondent, said that after a thorough examination of the petitioner they could find no permanent disability, and that in all their experience they had never heard tell of the term “slipping of the sacrum.” Two expert roentgenologists testifying for *421the respondent stated that their findings were negative. It is entirely a question of fact, and the preponderance of the evidence is in favor of the respondent.
My opinion, based on the evidence, is that the petitioner is not suffering from any disability as the result of his accident and the petition should therefore be dismissed.
^ £ sjs % J}{ sjs
Harry J. Goas, Deputy Commissioner.